                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


RONALD ALLEN and                                  )
JUSTIN EZRA JONES,                                )
                                                  )
       Plaintiffs,                                )
                                                  )     Case No. 3:18-cv-00033
v.                                                )     Judge Aleta A. Trauger
                                                  )
BILL HOLT,                                        )
                                                  )
       Defendant.                                 )


                                         MEMORANDUM

       Before the court is defendant Bill Holt’s Objection (Doc. No. 48) to the magistrate

judge’s Report and Recommendation (“R&R”) (Doc. No. 44), recommending that the

defendant’s Motion for Summary Judgment (Doc. No. 18) be granted in part and denied in part.

Specifically, the magistrate judge recommends that summary judgment be granted in favor of the

defendant as to one plaintiff’s remaining claim and denied as to the other plaintiff’s. The

defendant objects only to the recommendation that his Motion for Summary Judgment be denied

as to the claim asserted by plaintiff Justin Jones.

       For the reasons discussed herein, the court will overrule the defendant’s Objection and

accept the magistrate judge’s recommendations in their entirety.

I.     Standard of Review

       The Federal Magistrates Act of 1968 authorizes the district courts to “designate a

magistrate judge to hear and determine any pretrial matter pending before the court,” except for

those matters deemed “dispositive.” 28 U.S.C. § 636(b)(1)(A). A magistrate judge may be

designated to hear and consider dispositive motions, but, with respect to such motions, the
                                                                                                 2


magistrate judge must submit to the district court proposed findings of fact and recommendations

for the disposition of the motion by the district judge. 28 U.S.C. § 636(b)(1)(B).

       When an objection is lodged against a magistrate judge’s report and recommendation on

a dispositive matter, the district court applies a de novo standard of review to any portion of the

R&R to which the moving party objects. In conducting this review, courts reexamine the relevant

evidence previously reviewed by the magistrate judge to determine whether the recommendation

should be “accept[ed], reject[ed], or modif[ied], in whole or in part[.]” 28 U.S.C. § 636(b)(1)(C);

Fed. R. Civ. P. 72(b)(3).

II.    Procedural History

       Ronald Allen, Jr. and Justin Ezra Jones filed this pro se and in forma pauperis lawsuit on

January 9, 2018, against Bill Holt (“Holt”), the Sheriff of Robertson County, Tennessee, in his

official capacity only. (Compl., Doc. No. 1.) At that time, both of the plaintiffs were confined as

pretrial detainees at the Robertson County Detention Center (“Detention Center”). Jones remains

confined at the Detention Center, but Allen was transferred to the custody of the Tennessee

Department of Correction on June 4, 2018. (Crawford Dec., Doc. No. 2 ¶¶ 3–4.)

       The plaintiffs seek injunctive and monetary relief under 42 U.S.C. § 1983 for violations

of their civil rights alleged to have occurred during their confinement at the Detention Center.

The court dismissed all but one of their claims upon conducting an initial review of the

Complaint under 28 U.S.C. § 1915(e)(2). (See Apr. 5, 2018 Memo. & Order, Doc. Nos. 5, 6.)

The sole remaining claim following the initial review is a claim that the defendant violated the

plaintiffs’ constitutional rights by depriving them of the opportunity for outdoor recreation and

exercise. The Complaint alleges that the plaintiffs have had “no outdoor recreational time at all,

no fresh air” since being incarcerated at the Detention Center on October 7, 2017. (Compl. at 5.)
                                                                                                3


The defendant filed an Answer denying the allegations of constitutional wrongdoing. (Doc. No.

14.)

       Following a period of discovery, the defendant filed the present motion, arguing that the

undisputed evidence shows that the plaintiffs’ constitutional rights regarding access to outdoor

recreation have not been violated. Plaintiff Allen, despite being granted an extension of the

deadline and being warned of the possible consequences of failing to respond, has never filed a

response in opposition to the motion. The magistrate judge, after carefully reviewing the

defendant’s motion and evidence in support thereof, recommends that summary judgment be

entered in favor of Holt as to Allen’s claims against him. Allen has not filed objections to the

R&R, and Holt does not object to that portion of the R&R. Plaintiff Jones, however, did respond

to the defendant’s motion and presented evidence in support of his opposition. The magistrate

judge found that material factual disputes preclude summary judgment in favor of the defendant

as to Jones’ claim.

       Holt raises two specific objections: (1) that the magistrate judge “incorrectly disregarded

the five times the Plaintiff refused outdoor recreation based on his admitted inability to

participate” (Doc. No. 48, at 1); and (2) the magistrate judge erred in “considering inadmissible

medical opinion testimony from the Plaintiff regarding alleged injuries caused by alleged lack of

outdoor recreation” (id. at 4). Jones filed a Response to the defendant’s Objections (Doc. No.

51).

III.   Analysis

       A. Denial of Access to Outdoor Recreation

       The Eighth Amendment provides an inmate the right to be free from cruel and unusual

punishment. The Due Process Clause of the Fourteenth Amendment provides “at least” the same
                                                                                                   4


protections to pretrial detainees. Bell v. Wolfish, 441 U.S. 520, 545 (1979). Further, “under the

Due Process Clause, a detainee may not be punished prior to an adjudication of guilt in

accordance with due process of law.” Id. at 535. Thus, when a court is evaluating the

constitutionality of conditions of pretrial confinement that implicate detainees’ right not to be

deprived of liberty without due process, “the proper inquiry is whether those conditions amount

to punishment of the detainee.” Id. “[I]f a particular condition or restriction of pretrial detention

is reasonably related to a legitimate governmental objective, it does not, without more, amount to

‘punishment.’” Id. at 539. Conversely, if a restriction appears to be “arbitrary or purposeless,”

the court may infer that the action is unconstitutional punishment. Id.

        While the Sixth Circuit has acknowledged that “there is room for debate over whether the

Due Process Clause grants pretrial detainees more protections than the Eighth Amendment

does,” it has nonetheless “historically analyzed Fourteenth Amendment pretrial detainee claims

and Eighth Amendment prisoner claims ‘under the same rubric.’” Richmond v. Huq, 885 F.3d

928, 937 (6th Cir. 2018) (quoting Villegas v. Metro. Gov’t of Nashville, 709 F.3d 563, 568 (6th

Cir. 2013)). But even under the Eighth Amendment, the Sixth Circuit has provided little

guidance regarding the extent to which inmates have a constitutional right to outdoor exercise or

exercise at all.1

        The Sixth Circuit’s first significant pronouncement on the topic dates back to 1983. In

Patterson v. Mintzes, 717 F.2d 284 (6th Cir. 1983), the court considered a convicted prisoner’s

claim that his Eighth Amendment right to be free from cruel and unusual punishment had been

abrogated by the prison officials’ “denial, without penological justification, of out-of-cell

        1
          Courts have generally recognized that “there is a significant difference between a lack
of outdoor recreation and an inability to exercise.” Smith v. Dart, 803 F.3d 304, 313 (7th Cir.
2015). The court here treats the plaintiff’s claim as one based on lack of the opportunity to
exercise.
                                                                                                    5


exercise during his 46-day tenure” at the state prison. Id. at 289. The Sixth Circuit found that the

defendant was not entitled to summary judgment, because a material factual dispute existed as to

whether the plaintiff was permitted exercise during that period, thus suggesting that a 46-day

deprivation of the right to exercise could constitute a constitutional violation. In denying

summary judgment, it noted that it was “generally recognized that a total or near-total

deprivation of exercise or recreational opportunity, without penological justification, violates

Eighth Amendment guarantees. Inmates require regular exercise to maintain reasonably good

physical and psychological health.” Id. (collecting cases from the Fourth, Fifth, Eighth, and

Ninth Circuits). It also recognized that adjudication of the claim might “necessitate development

of additional facts not incorporated into the record,” including, but not limited to, “the size of the

cell, opportunity for contact with other inmates, time per day expended outside the cell,

justifications for denial of the right to exercise, physical or psychological injuries resulting from

a lack of exercise or a particularized need for exercise.” Id.

       Since Patterson, neither the Supreme Court nor the Sixth Circuit has “set a minimum

amount of time a prisoner must have access to outdoor recreation.” Argue v. Hofmeyer, 80 F.

App’x 427, 430 (6th Cir. 2003). In Wilson v. Seiter, 501 U.S. 294, 304 (1991), the Supreme

Court identified exercise as a basic need on par with the needs for food and warmth, but it also

implicitly accepted that the amount of exercise constitutionally required varies depending on

context. Thus, the Court cited approvingly both Spain v. Procunier, 600 F.2d 189, 199 (9th Cir.

1979), and Clay v. Miller, 626 F.2d 345, 347 (4th Cir. 1980). In Spain, the Ninth Circuit declined

to “decide whether deprivation of outdoor exercise is a per se violation of the eighth

amendment” but nonetheless upheld the district court’s order requiring the defendants to accord

prisoners otherwise confined in small cells almost 24 hours per day at least one hour of outdoor
                                                                                                   6


exercise per day, five days a week, weather permitting. In Clay, the Fourth Circuit held that

outdoor exercise was not required when prisoners otherwise had access to a dayroom eighteen

hours per day, in which they engaged in “walking, running in place, sit-ups and other individual

exercises.” Clay, 626 F.2d at 347. Consistent with the fact-bound nature of those decisions, the

Sixth Circuit has held that “[t]he determination of when restricted exercise rises to the level of

constitutional magnitude depends upon the facts of each case, including the reasons and length of

time the restrictions are imposed.” Riddle v. Jones, 917 F.2d 1305 (Table), 1990 WL 145574, at

*1 (6th Cir. 1990) (citations omitted) (holding that the plaintiff stated a colorable claim under the

Eighth Amendment where he alleged that “his exercise was limited to 30 minutes per day

indoors in full restraints”); see also Argue, 80 F. App’x at 30 (holding that an inmate who was

restricted to his cell for twenty-three hours a day after refusing a program classification and had

to choose between showering and exercising during his one hour outside his room did not state

an Eighth Amendment claim); Butler v. Jewell, 869 F.2d 1488 (Table), 1989 WL 16851, at *2

(6th Cir. Feb. 17, 1989) (holding that one hour of weekly recreation in a gymnasium in addition

to daily out-of-cell activity “satisfied [a convicted prisoner’s] right to regular access to

recreation”); Eaddy v. Foltz, 782 F.2d 1041 (Table), 1985 WL 14065 (6th Cir. 1985) (holding

that a plaintiff in administrative segregation who alleged only three hours of outdoor exercise per

week failed to state a claim under the Eighth Amendment). This court gleans from the cited cases

that the opportunity for some amount of “regular” exercise is required, that being deprived of the

opportunity to exercise for forty-six days in a row may not meet that requirement, but that daily

exercise is not constitutionally mandated. Being required to exercise in “full restraints,”

depending on the other circumstances, may or may not constitute a constitutional violation.
                                                                                                    7


       In this case, the defendant moves for summary judgment on Jones’ claim based on the

lack of access to outdoor recreation and exercise generally, arguing that the plaintiff has access

to many hours outside of his cell each day and that the defendant’s logs show that the plaintiff

“refused” offers of outdoor recreation on five dates between March 2, 2018 and September 20,

2018, and finally accepted the offer on October 17, 2018. In support of his motion, the defendant

relies on the Declaration of Anthony Crawford, Jail Administrator at the Detention Center (Doc.

No. 20), and exhibits attached thereto. The evidence provided by Crawford is summarized in the

defendant’s Concise Statement of Facts as to Which He Contends There Is No Genuine Issue for

Trial. (Doc. No. 21.)

       According to Crawford’s Declaration, the Detention Center has “two outdoor recreation

areas that can be used by inmates and detainees as weather and staffing levels allow.” (Doc. No.

20 ¶ 5.) Given their numerous other duties, there are days when the Detention Center is unable to

provide inmates with access to outdoor recreation, but, Crawford maintains, it makes “every

possible effort to give its inmates access to the outdoor recreation areas . . . on a rotating basis.”

(Id.) Inmates who partake of the opportunity for outdoor recreation sign a written log showing

that they did so. (Id. ¶ 6.) According to the log attached to Crawford’s Declaration, Jones, who

has been detained at the Detention Center since October 8, 2017 (id. ¶ 4), “accepted outdoor

recreation time on October 17, 2018,” but “refused the offer of outdoor recreation” on March 2,

2018, June 28, 2018, August 23, 2018, September 5, 2018, and September 20, 2018.” (Id. ¶ 7.)

Crawford also states that inmates at the Detention Center are provided with at least one hour and

up to fourteen hours outside of their cells each day, if they are not in “restricted housing.” (Id. ¶

8.) He states that inmates have access to a “dayroom/recreation area” in each pod or housing
                                                                                                  8


unit, in which the inmates are “allowed to walk; run in place, do push-ups, do sit-ups, or other

exercise.” (Id. ¶ 9.)

        In response to this evidence, Jones filed a Memorandum of Law in Opposition to

Defendant’s Motion for Summary Judgment, which is “sworn to be true and correct under

penalty of perjury, 28 U.S.C. § 1746” (Doc. No. 27, at 6); his own Affidavit, likewise sworn (id.

at 8–11); the Affidavits of six other inmates (id. at 12–17); and a sworn Objection and Response

to Defendant’s Concise Statement of Facts (Doc. No. 26). According to the evidence submitted

by the plaintiff, he received knee surgery in February 2018 and was on crutches and wore a leg

brace for some period of time. The brace “was of a type that is secured from mid-thigh to the

ankle.” (Doc. No. 27, at 8.) The plaintiff states that, apparently pursuant to Detention Center

policy, “[w]hile on outside ‘rec’ shackles always remain on.” (Doc. No. 26, at 1.) He complains

that the leg brace was of the type that made it physically impossible for him also to wear the

shackles. (Doc. No. 27, at 8.) He was still on crutches and the leg brace when, on March 2, 2018,

almost five months after his arrest, he was offered his first opportunity for outside recreation. He

states that “he could not do shackles and crutches” (Doc. No. 26, at 1) and thus was unable to

accept the offer to take outdoor recreation. Similarly, in his summary judgment filings, he claims

that, because he was still wearing a knee brace on the other dates referenced by the defendant

(June 28, August 23, September 5, and September 20, 2018), he “could not accept the mandatory

‘shackles on’ practice,” and, as a result, he “was refused outside recreation” on those dates. (Doc.

No. 27, at 8). He was “finally able to maneuver without the reconstructive leg brace” by October

2018 and was allowed outside recreation “for the 1st time in a calendar year.” (Id. at 9.)2 During



        2
         In his Response to the defendant’s Objection, Jones somewhat undercuts his own
argument by conceding, now, that he actually only wore the brace for two months following his
surgery. He nonetheless maintains that the pain from his knee surgery made it particularly
                                                                                                9


his brief period outside, he and the other inmates were allowed to remove their handcuffs but not

the shackles. (Id.) He complains that, even then, the shackles-on policy makes it impossible

actually to exercise while on outdoor recreation. (Doc. No. 26, at 1.) He maintains that, although

the Detention Center was built with two outdoor secure recreation areas, “no regular or

meaningful outside recreation schedule is posted or followed.” (Id. at 2.) He also disputes the

defendant’s suggestion that the inmates have the opportunity to exercise in the day room. Jones

attests that the housing pod dayroom is so busy and crowded that it is “virtually impossible” and

even dangerous to exercise there. (Id.)

       The affidavits from other inmates submitted by the plaintiff support his contentions. Carl

Prince’s Affidavit states that he has not been offered outdoor recreation once during the two

months of his detention and that the “cell block day room is a hostile environment,” where it is

impossible to exercise and there is no access to natural light. (Doc. No. 27, at 12.) Another

inmate who has been incarcerated for ten months has been allowed outside five or six times but

has been shackled each time. (Id. at 13.) He also attests that there are no windows “on the Pod.”

(Id.) The other inmates who submitted Affidavits consistently attest that there are no windows in

the Pod, that outdoor recreation opportunities are few and brief when they do occur, and that

inmates remain shackled while outdoors, making exercise nearly impossible.

       The defendant argues that the magistrate judge erred in finding a material factual dispute

as to whether the plaintiff was denied outdoor recreation, because the magistrate judge ignored

the fact that the plaintiff admitted that he was “unable to participate in outdoor recreation when

offered for several months,” due to his knee injury, and “incorrectly disregarded the five times

after the Plaintiff’s February 2018 knee surgery that the Defendant offered the Plaintiff outdoor

painful to wear shackles and that the Detention Center staff would not allow him to participate in
outdoor recreation without shackles. (Doc. No. 51, at 1.)
                                                                                                  10


recreation, but he refused it because . . . by his own admission, [he] could not participate.” (Doc.

No. 48, at 2.) The defendant insists that it is undisputed on the record that the jail staff offered

the plaintiff outdoor recreation five times between March 2, 2018 and September 20, 2018 and

that the plaintiff refused each offer because he could not participate while wearing leg restraints.

He contends that the magistrate judge’s analysis “treated all five offers of outdoor recreation as

though they had never been made at all.” (Doc. No. 48, at 3.) The defendant also argues that it is

not an unconstitutional policy to require inmates to remain shackled while on outdoor recreation,

citing Morgan v. Rowland, No. 3:01CV1107(CFD), 2006 WL 695813 (D. Conn. Mar. 17, 2006),

as holding that “requiring inmates to attend recreation wearing handcuffs and shackles did not

violate the Eighth Amendment.” (Doc. No. 48, at 3.) Because the County’s policy is not

unconstitutional, he argues, the plaintiff’s inability or unwillingness to exercise in leg restraints

does not serve as the basis for a claim based on an outright denial of the opportunity for outdoor

recreation. That is, he argues, the court “must take into consideration the fact that the Defendant

made outdoor recreation available to the Plaintiff on five different occasions,” each of which he

refused. The defendant insists that the “one time [the plaintiff] accepted an offer of outdoor

recreation once he was out of his knee brace, when combined with his daily opportunity to

exercise indoors outside his cell,” demonstrates that there was no “total or near-total deprivation

of exercise or recreational opportunity, without penological justification.” (Doc. No. 48, at 4

(quoting Patterson, 717 F.2d at 289).)

       The court finds that the magistrate judge did not err and that material factual disputes

preclude summary judgment in favor of the defendant on this issue. The defendant’s own

evidence shows that Jones was not offered outdoor recreation at all until he had been

incarcerated almost five months—well over the 46 days the Sixth Circuit considered potentially
                                                                                                   11


excessive in Patterson. And, although the defendant argues that Jones “refused” outdoor

recreation the first five times it was offered to him (over the course of a year), Jones offered

evidence that he was effectively refused outdoor recreation because he could not wear shackles

without pain due to his knee injury. (Id.)

       The defendant suggests only that access to outdoor activity is limited by staffing needs

and, therefore, that it is not punitive. However, “‘[t]he cost or inconvenience of providing

adequate facilities is not a defense’ to the imposition of punishment in violation of the

Fourteenth Amendment.” Shorter v. Baca, 895 F.3d 1176, 1186 (9th Cir. 2018) (quoting Spain,

600 F.2d at 200). Moreover, while there may be circumstances in which requiring pretrial

detainees to remain shackled during their “exercise” time is warranted, the defendant here has

made no effort to justify or even explain the practice of requiring inmates allowed access to a

secured outdoor exercise area to remain shackled or why that requirement could not be modified

for a detainee who had recently undergone knee surgery.3 In the absence of any justification

reasonably related to “a legitimate government objective,” the practice appears to be purely

punitive. Woflish, 441 U.S. at 539.

       3
          In the case cited by the defendant in support of the practice, the inmate plaintiff had
been transferred to an administrative segregation program at a high-security prison after being
convicted of assaulting his cellmate at a previous institution by throwing hot water and baby oil
onto the inmate’s face, cutting his face with a razor, and striking him in the head by swinging a
sock containing an electrical adaptor. Morgan v. Rowland, No. 3:01CV1107(CFD), 2006 WL
695813, at *2 (D. Conn. Mar. 17, 2006). During the most restrictive “Phase I” portion of the
program to which he was transferred, where inmates remained for a minimum of six months and
until they stayed “disciplinary-report free” for a certain period of time, inmates received
“voluntary recreation for one hour per day, five days per week,” but in full restraints. Id. Morgan
received numerous disciplinary reports and remained in Phase I for over two years. The court
granted summary judgment to the defendant where the evidence showed that Morgan could walk
for exercise while outdoors in full restraints and had some ability to exercise indoors, without
restraints. The facts of that case thus indicate that, despite the restraints, the plaintiff there had
greater opportunity for exercise than Jones does. Regardless, Morgan was a convicted prisoner
rather than a pretrial detainee, and his past conduct gave rise to legitimate security concerns on
the part of prison officials.
                                                                                                 12


       The defendant also argues that Detention Center inmates’ access to indoor exercise is

sufficient to satisfy the constitutional requirement of regular exercise, notwithstanding the lack

of access to regular outdoor exercise. However, Jones’ evidence, if true, indicates that he and the

other detainees effectively do not have the opportunity to exercise indoors in the day room,

because it is overcrowded and hectic, making it nearly impossible and even dangerous to try to

exercise in that environment. Under the totality of the circumstances, if the facts as alleged by

the plaintiff are found to be true—that, pursuant to Detention Center policy, pretrial detainees

have no real ability to exercise indoors, are offered the opportunity for outdoor exercise only

irregularly and infrequently, and are required to remain shackled while outdoors—then the

defendant’s policy may well contravene the plaintiff’s rights under the Fourteenth Amendment.

       B. Evidence of Injury

       The defendant also argues that he is entitled to summary judgment because the plaintiff

failed to plead that he suffered an injury as a result of the lack of access to regular exercise and

failed to offer “admissible evidence” of injury in response to the Motion for Summary Judgment.

(Doc. No. 48, at 4.) The court construes this objection as an assertion that the plaintiff has not

shown the existence of a material factual dispute as to whether he suffered a sufficiently serious

injury to state a claim for violation of his due process rights.

       Generally, for a pretrial detainee to establish a § 1983 claim for allegedly unconstitutional

conditions of confinement, he must show that the challenged conditions were, “objectively,

sufficiently serious” to constitute a deprivation of the right to due process. Farmer v. Brennan,

511 U.S. 825, 834 (1994) (articulating the standard that applies to convicted prisoners); Phillips

v. Roane Cty., Tenn., 534 F.3d 531, 539, 2008 WL 2852898 (6th Cir. 2008) (applying same

standard to claim by pretrial detainee). Notably, however, “to meet the objective element, the
                                                                                                  13


inmate must show that the conditions, either alone or in combination, pose an unreasonable risk

of serious damage to his health.” Walker v. Schult, 717 F.3d 119, 125 (2d Cir. 2013) (emphasis

added) (citing Rhodes v. Chapman, 452 U.S. 337, 347 (1981)).

          In response to the defendant’s Motion for Summary Judgment, the plaintiff avers under

oath that, as a direct result of the defendant’s policy of permitting limited exercise, he has gained

over 60 pounds in the course of the year that he has been detained, had to go on blood pressure

medication, and developed high cholesterol. He also states that he suffers from psychiatric

conditions, including bi-polar disorder and PTSD, the symptoms of which he believes are

exacerbated by lack of “regular and meaningful exercise.” (Doc. No 27, at 11.) The defendant

does not dispute that the plaintiff has developed these physical symptoms or that he suffers from

psychiatric conditions, but he argues that the plaintiff has not offered admissible evidence from

medical professionals that his physical or mental health has deteriorated because of a lack of

exercise. (Doc. No. 48, at 5.)

          The court finds that the defendant is not entitled to summary judgment on this basis

either. First, the risks posed by lack of access to exercise have been accepted as self-evident by

both the Sixth Circuit and the Supreme Court, and, as set forth above, an inmate must only

establish that conditions of confinement pose an unreasonable “risk” of serious injury to

establish this element of his claim. Walker, 717 F.3d at 125. The plaintiff here seeks prospective

injunctive relief as well as damages. As the Supreme Court has opined: “It would be odd to deny

an injunction to inmates who plainly proved an unsafe, life-threatening condition in their prison

on the ground that nothing yet had happened to them.” Helling v. McKinney, 509 U.S. 25, 33

(1993).
                                                                                                 14


       Second, in Patterson, the Sixth Circuit held that the district court must conduct a case-by-

case analysis in order to consider an individual prisoner’s situation. Among the facts to be

considered are “the size of the cell, opportunity for contact with other inmates, time per day

expended outside the cell, justifications for denial of the right to exercise, physical or

psychological injuries resulting from a lack of exercise or a particularized need for exercise.”

Patterson, 717 F.2d at 289. In other words, under Patterson, “physical or psychological injury”

is just one of several factors the court must consider. Madden v. Piper, No. 1:16-CV-P21-GNS,

2017 WL 3584216, at *3 (W.D. Ky. Aug. 18, 2017) (denying summary judgment to the

defendant on the plaintiff’s Eighth Amendment claim that he had been deprived of outside

exercise for four months, despite his failure to allege injury).

       Thus, the court is not persuaded that medical evidence of actual injury or causation is

required under the circumstances of this case. Even assuming it is, the court agrees with the

magistrate judge that, at this juncture, the plaintiff’s own sworn allegations that he suffered

actual, non-trivial, adverse consequences arising from the deprivation of exercise are sufficient to

raise a genuine issue about actual injury caused by the alleged constitutional deprivation. The

lack of medical evidence is not fatal to his claim at this stage. Moreover, as the magistrate judge

noted, three of the pending motions filed by Jones at the time the R&R was issued were motions

seeking the production of medical records or the issuance of subpoenas for his medical records.

(Doc. No. 44, at 10 n.44 (referencing Doc. Nos. 32, 36, 39).)4




       4
          It is unclear at this juncture whether the plaintiff has been able to obtain all of his
medical records. He attached some medical records to his Response to the defendant’s Objection,
but he did not make any argument related to the records.
                                                                                          15


IV.    Conclusion

       Having conducted a de novo review of those portions of the R&R to which the defendant

objects, the court finds the defendant’s Objection to be without merit. The court accepts the

magistrate judge’s recommendations in their entirety. The defendant’s Motion for Summary

Judgment will, accordingly, be granted in part and denied in part.
                                                                         16


An appropriate Order is filed herewith.



                                          ALETA A. TRAUGER
                                          United States District Judge
